           Case 1:16-cv-00259-KCD Document 115 Filed 02/02/21 Page 1 of 1




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
___________________________________
                                    )
HEALTH REPUBLIC INSURANCE           )
COMPANY,                            )
                                    )
                  Plaintiff,        )
                                    )
            v.                      ) No. 16-cv-259C
                                    )
THE UNITED STATES,                  ) Filed: February 2, 2021
                                    )
                  Defendant.        )
___________________________________ )

                                              ORDER


          On February 1, 2021, the Arches Subclass and the United States submitted a Joint Status

Report regarding their efforts to resolve the Subclass’s claim. See ECF No. 114. The parties

report that their agreed-to stipulation for judgment remains pending before the court overseeing

the Subclass’s liquidation, and they request an additional 45 days to obtain that court’s approval.

See id.

          Having reviewed and considered the parties’ status report, the Court GRANTS the

request. The parties are hereby ORDERED to submit either a joint stipulation to judgment or a

joint status report by no later than March 19, 2021.

          SO ORDERED.

Dated: February 2, 2021                                     /s/ Kathryn C. Davis
                                                      KATHRYN C. DAVIS
                                                      Judge
